Citation Nr: 0734404	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  97-22 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for shell fragment 
wounds of the left arm, left hip, and right calf.

2.  Entitlement to service connection for a malignant 
oligodendroglioma (brain tumor), claimed as due to exposure 
to herbicides in service.

3.  Entitlement to an effective date earlier than August 13, 
1996 for service connection for post-traumatic stress 
disorder (PTSD).

4.  Entitlement to special monthly compensation based on need 
for aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Acquaintance


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
April 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Honolulu, Hawaii.  The RO denied 
entitlement to service connection for malignant 
oligodendroglioma and shell fragment wounds of the left arm, 
right leg, and left hip in June 1996.  The decision regarding 
the shell fragment wounds was confirmed by the RO in April 
1998.  The Board remanded these issues in December 2000.

In January 2001, the RO denied entitlement to special monthly 
compensation for aid and attendance.  The RO confirmed this 
denial in June 2001 and February 2004.  In February 2004, the 
RO denied entitlement to an effective date earlier than 
August 13, 1996 for the grant of service connection for PTSD.  

The veteran testified at an RO hearing in September 2003.  
The claims file subsequently was transferred to the RO in 
Seattle, Washington.  The veteran testified at another RO 
hearing in June 2006.  In July 2007, the veteran testified 
before the undersigned Veterans Law Judge at a Board hearing 
at the RO.  Transcripts of all hearings are of record.  At 
the Board hearing, the veteran testified that the claims file 
did not reflect medical records showing removal of metal from 
his finger at the Tripler Army Hospital.  A service 
connection claim for shell fragment wound to the finger is 
not on appeal and is referred to the RO for appropriate 
action.

The issues of entitlement to service connection for a 
malignant oligodendroglioma (brain tumor), claimed as due to 
exposure to herbicides in service, and special monthly 
compensation based on the need for aid and attendance are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows no relationship 
between any current findings on the left arm, left hip, and 
right calf and any shell fragment wounds in service.

2.  The veteran's original claim for service connection for 
PTSD was received no earlier than August 13, 1996.


CONCLUSIONS OF LAW

1.  Shell fragment wounds to the left arm, left hip, and 
right calf were not incurred in service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002 & West Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

2. The criteria for an effective date prior to August 13, 
1996, for service connection for PTSD have not been met. 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in December 2003, 
November 2004, and May 2006, subsequent to the initial 
adjudications.  While the notice was not provided prior to 
the initial adjudications, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claims were subsequently readjudicated in supplemental 
statements of the case dated from February 2005 to September 
2006, following the provision of notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology of 
any shell fragment wounds, and afforded the veteran the 
opportunity to give testimony before the RO and the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service connection

The veteran seeks service connection for shell fragment 
wounds to the left arm, left hip, and right calf, which he 
contends are due to a mortar attack during a truck convoy in 
Vietnam.  He noted on a March 1998 VA examination report that 
he was treated for multiple superficial abrasions and that 
there was pain in the wounds for two years, but no pain 
presently.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A§§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service medical records do not show any treatment for 
shell fragment wounds, although the discharge examination 
report in March 1972 notes a scar.  The National Personnel 
Records Center (NPRC) noted in February 1997 that there was 
no record of the veteran receiving a Purple Heart for any 
injuries in service.  In May 1998, the U.S. Army and Joint 
Services Records Research Center (JSRRC) advised that the 
U.S. Army casualty files did not list the veteran as wounded 
during his tour in Vietnam.  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).  However, 
none of the veteran's documented awards, including the Bronze 
Star Medal without a "V" device, are generally recognized 
as indications of service in combat situations.  See e.g., 
Veterans Benefits Administration (VBA) Manual M-21-1, Part 
III, § 5.14(a).  The veteran has not been consistent with the 
dates of the shell fragment wound incident, the unit to which 
he was assigned, or the medical treatment he received.  In 
the absence of specific, consistent information from the 
appellant, the service department has been unable to verify 
the existence of the incident.  

Current medical records include a May 1997 statement from a 
VA medical examiner, which notes the veteran had shrapnel 
wounds to the left elbow, left hip, and right leg.  It was 
noted that the wounds were sustained in 1969 in Vietnam and 
that the veteran's wounds on present examination matched 
these injuries.  

A March 1998 VA examination report shows the veteran's 
complaints of swelling in the lateral aspect of the left hip 
area, and his reports of noticing a gray line on the left 
elbow.  He also indicated that about six years prior he took 
out a foreign body from the medial aspect of his right calf 
with a knife.  Physical examination of the medial aspect of 
the right calf revealed a 3-mm round white scar, which was 
smooth and depigmented.  Close to the scar there was a 
palpable smooth swelling about 3-mm in diameter in the 
subcutaneous tissues.  There were no scars seen in the left 
hip region and no palpable foreign body.  On the right 
parietal region, there was a small, round, smooth swelling, 
which was not tender.  X-ray examination showed no evidence 
of old trauma or metallic foreign bodies in the right leg.  
X-rays of the left elbow revealed no evidence of old 
infection or trauma.  There was a less than 1-mm metallic 
density posteriorly approximately 10 cm from the joint, which 
the examiner found was probably an artifact as it was only 
seen on one film.  X-ray examination of the left femur showed 
no evidence of metallic foreign bodies, old infection, or 
trauma.

A March 2001 VA outpatient clinic record notes a provisional 
diagnosis of shrapnel bodies.  An April 2001 VA medical 
record notes a soft tissue biopsy was performed on the right 
lower leg.  The final diagnosis was mature adipose tissue 
consistent with lipoma. 

The previous March 1998 VA examiner provided a follow-up 
opinion in June 2001 noting that he had reviewed the March 
1998 VA examination report.  The examiner found that there 
was only one scar on the medial aspect of the right calf and 
that in his opinion this was not due to a shell fragment.  
The findings on the left elbow and right parietal region also 
were not found to be a result of an injury due to shell 
fragment.  There were no findings on the left hip region.

There is no objective evidence to support the veteran's 
contention of sustaining shrapnel wounds in Viet Nam.  The 
evidence of record, which does not include any service 
medical records of treatment for shrapnel wounds, or 
personnel records reflecting combat, let alone any combat 
injury, indicates that he did not sustain any shrapnel wounds 
in Viet Nam.

Nor is there any probative evidence that any current findings 
related to the left arm, left hip, and left calf are related 
to any in-service shrapnel injuries.  While the May 1997 VA 
examiner offered an opinion that the veteran's current 
injuries were consistent with a 1969 shrapnel injury, he did 
not provide any basis for the opinion or provide any 
objective findings based on physical examination.  In fact, 
the veteran was not in Vietnam in 1969; he entered in 
November 1970.  Accordingly, the May 1997 medical opinion is, 
at best, questionable.  The March 1998 examination report, on 
the other hand, noted the findings of objective evaluation 
including x-ray examination, and provided an opinion that 
none of the findings were consistent with a shell fragment 
wound.

The preponderance of the evidence is against the service 
connection claim for shell fragment wound to the left arm, 
left hip, and left calf; there is no doubt to be resolved; 
and service connection is not warranted.   Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.

Earlier effective date

The Board granted service connection for PTSD in December 
2000.  The RO later determined an effective date of August 
13, 1996.  The veteran contends that he is entitled to an 
earlier effective date for service connection for PTSD dating 
back to 1984, because this is when the medical evidence 
showed his first symptoms of PTSD.  He also suggested in the 
Board hearing that he had previously filed a service 
connection claim for PTSD in 1984.

Generally the effective date for an award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If service connection is 
granted based on a claim received within one year of 
separation from active duty the effective date will be the 
day following separation. Id.

In this case, the veteran separated from military service in 
April 1972.  His original service connection claim for PTSD 
was received by the RO on August 13, 1996.  At that time 
private medical records dated in 1984 were submitted, which 
showed complaints of flashbacks, dreams, and poor sleep 
related to the veteran's experiences in Vietnam.

While the veteran has argued that the effective date for the 
grant of entitlement to service connection should date back 
to the date that the medical evidence first showed he had 
PTSD (i.e., 1984) and also that he filed a claim at that 
time, the record fails to show any communication from the 
veteran between the time of his April 1972 separation from 
military service and August 13, 1996, indicating an intent or 
desire to file a claim of entitlement to service connection 
for PTSD.

The law is clear that no benefit may be paid before a claim 
is made. 38 U.S.C.A. § 5101; Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998) ("[38 U.S.C.A. §] 5101 is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefits to . . . be paid under the 
laws administered by the Secretary.").  Therefore, since his 
service connection claim was received more than one year 
after his separation from military service, the effective 
date of the award may be no earlier then the date of receipt 
of claim.  

The preponderance of the evidence is against the claim for 
entitlement to an earlier effective date for service 
connection for PTSD; and there is no doubt to be resolved.    
Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for shell fragment wounds 
of the left arm, left hip, and right calf is denied.

Entitlement to an effective date earlier than August 13, 1996 
for service connection for PTSD is denied.


REMAND

In the December 2000 remand, the Board noted that a December 
17, 1999 letter from a VA physician referred to an Agent 
Orange examination that was conducted on December 6, 1999 by 
a Nurse Practitioner, which was not of record.  The RO was 
directed to obtain this record.  The RO subsequently made a 
request to the Hilo, Hawaii, Community Based Outpatient 
Clinic for the complete December 6, 1999 VA Agent Orange 
examination, and also requested VA outpatient treatment 
records dated from August, 6 1999 to present.  VA medical 
records were obtained dated from September 1999 to January 
2001, but the December 6, 1999 examination was not included.  
A December 7, 1999 VA progress note shows the veteran 
reportedly had been examined the previous day for an Agent 
Orange examination at the Tripler Army Medical Center (in 
Honolulu).  It appears the search for the records was not 
made at the facility where the examination was conducted.  
Therefore, a search for the December 6, 1999 Agent Orange 
examination should be made at Tripler Army Medical Center.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance 
and a further remand of the case will be mandated.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran was diagnosed with malignant oligodendroglioma in 
May 1994.  He also served in the Republic of Vietnam from 
November 3, 1970 to November 2, 1971.  Therefore, his 
exposure to herbicides in service is presumed.  C.F.R. § 
3.307(a)(6).  The veteran contends that his brain tumor is 
related to the in-service exposure to Agent Orange.  Although 
malignant oligodendroglioma is not one of the types of 
cancers listed in 38 C.F.R. § 3.309(e) that is presumed to be 
related to herbicide exposure, this does not preclude the 
veteran from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  
The existence of presumptive service connection for a 
condition based on exposure to Agent Orange presupposes that 
it is possible for medical evidence to prove such a link 
before the National Academy of Sciences recognizes a positive 
association.  Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007).  The availability of presumptive service connection 
for some conditions based on exposure to Agent Orange does 
not preclude direct service connection for other conditions 
based on exposure to Agent Orange.  Id.  Therefore, the 
veteran should be provided with a medical opinion to 
determine whether there is any link between Agent Orange 
exposure and malignant oligodendroglioma.

Since the veteran contends that he is permanently housebound 
and in need of aid and attendance due to his service-
connected disabilities, this issue is inextricably 
intertwined with the veteran's service connection claim for 
malignant oligodendroglioma.  Therefore, consideration of the 
issue of entitlement to special monthly compensation based on 
need of aid and attendance will be deferred until resolution 
of the malignant oligodendroglioma claim.

The veteran was afforded a VA examination in November 2005 
regarding the special monthly compensation claim, but 
indicated in the July 2007 Board hearing that his general 
physical condition had worsened since then, which would 
include any impairment due to his service-connected PTSD.  In 
this regard, when it is asserted that the severity of a 
service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  See VAOPGCPREC 11-95 (1995); see also Caffrey 
v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Under VA's duty to assist principles, the 
veteran is entitled to another medical examination to assess 
whether his service connected disabilities have increased in 
severity since the last VA examination in November 2005 to 
the point that he is permanently housebound and in need of 
the regular aid and attendance of another person.  38 C.F.R. 
§ 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Tripler Army Medical 
Center in Honolulu, Hawaii and obtain a 
copy of a December 6, 1999 Agent Orange 
examination.  Indicate in the request that 
a negative response is required if the 
record is not available.

2.  Schedule the veteran for a VA oncology 
examination to determine whether the 
veteran's malignant oligodendroglioma is 
at least as likely as not related to 
exposure to herbicides in service. 

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

3.  After completion of #1 and 2, provide 
the veteran with an appropriate VA 
examination to determine whether he is 
permanently housebound and in need of the 
regular aid and attendance of another 
person due to his service-connected 
disabilities.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

4.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The RO should 
then re-adjudicate the claims.  If the 
claims remain denied, the RO should issue 
a supplemental statement of the case 
(SSOC) and allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


